Citation Nr: 1317838	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  07-16 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disorder. 

2. Entitlement to service connection for a bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to December 1992. 

This appeal comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The case was subsequently transferred to the RO in Nashville, Tennessee.  

The Veteran testified at a Board video conference hearing before the undersigned in October 2009.  A transcript of the hearing has been associated with the claims file.  The appeal was remanded for additional development in March 2010 and March 2012.

As noted in the Board's prior remand, the issues of cellulitis, type II diabetes, hypertension, left shoulder, hands, buttocks, knees, ankles, broken second rib, tinea pedis, hearing loss, kidney issues, liver issues, pneumonia, broken bones in his feet, knees, ankles, buttocks, neck, and obesity have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Some of these issues may be claims for increased ratings or service connection.  Regardless, the Board does not have jurisdiction over them and they are again referred to the AOJ for appropriate action.  

As a final preliminary matter, the Board notes that the Veteran's Virtual VA electronic record has also been reviewed in conjunction with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for back disorder and bilateral hip disorder.  Although the Board regrets further delaying appellate review, based upon review of the record, the Board finds additional development is necessary.  

In statements of record and at his Board hearing, the Veteran has consistently reported that he began experiencing back and hip symptoms after an in-service fall while he was unloading a helicopter.  He reports that his back and hips have bothered him since that incident, and that he sought treatment for the problems post-service.

In the alternative, the Veteran has also asserted that this back and hips disabilities are secondary to his service-connected bilateral knee and right foot disabilities due to an antalgic gait.  In support of this contention, the Veteran has submitted an October 2009 private opinion from S.R., M.D., which provided that he had treated the Veteran since 1996.  He reiterated that the Veteran had been in chronic pain of the hips and back since the 1986 incident.  The examiner provided that pain and discomfort in the knees and legs more than likely would cause antalgic gait and, thus, leading to increased subluxation or misalignment of the pelvic/hip and lower back condition.    

This case was remanded in March 2010 to obtain private records, including from C.D, M.D., and VA treatment records as well as afford the Veteran a VA examination with opinion to determine the etiology of any current back and bilateral hip disorders.  After obtaining some additional records, the Veteran was afforded a VA examination in June 2010.  The examiner opined that the Veteran disabilities were less likely as not caused by or a result of an event noted in service or aggravated by service-connected condition.  However, the examiner's opinion primarily relied on the mistaken facts that there was no documentation in the service treatment records and no medical evidence of treatment until 2003.  

However, as pointed out in the March 2012 Board remand, service treatment records showed complaints of back and hip pain on July 1985, August 1985, March 1988, and December 1989).  Moreover, post-service treatment records showed treatment for the hips and back as early as August 1995.  As the examiner appeared to rely on inaccurate facts and did not address the Veteran's contentions of continuity of symptomatology, the case was again remanded for an addendum opinion from the same examiner as well as to again attempt to obtain private treatment records from Dr. C.D.  

After requesting an authorization from the Veteran for the records from Dr. C.D and obtaining additional VA treatment records, an addendum opinion was done by the same examiner in May 2012.  The examiner again opined that the hip and back condition were not related to service or aggravated by a service-connected disability.  She rationalized that there was no documentation of the accident described by the Veteran, no chronicity in the service records of any ongoing hip or back pain, and no post service records until 30 months after service.  However, the examiner again failed to address the Veteran's competent lay statements of chronic symptoms and also failed to provide a rationale for the findings that the Veteran's bilateral hip and low back disabilities were not aggravated by his service-connected disabilities, specifically given the fact that an antalgic gait was observed at the June 2010 VA examination.  Moreover, the examiner has never provided a clear opinion as to whether these disabilities are proximately due to his service-connected knee and right foot disabilities.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, given the deficiencies described above in the June 2010 VA examination report and subsequent March 2012 addendum and in order to comply with the Board's prior remands, the Board finds that another VA examination should be afforded to the Veteran to determine the nature, extent and etiology of the Veteran's back and bilateral hip disorders.  Moreover, given the complex nature of this case, the Board finds that the examination should be performed by an orthopedist.  See Stegall v. West, 11 Vet. App. 268 (1998).
       
Moreover, the Veteran's Virtual VA electronic record includes VA treatment records dated from March 2012.  As VA medical records are constructively of record and must be obtained, the AOJ should obtain VA treatment records dated from March 2012 to the present.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Lastly, the Board also notes that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate his claims for service connection in December 2005, but it does not appear that he has been provided with notice of the type of evidence necessary to establish a disability rating or effective date for the disabilities on appeal.  Since the Board is remanding this case for another matter, it is reasonable for the RO to give additional VCAA notice to comply with Dingess/Hartman.  

Accordingly, the case is hereby REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish a disability rating and effective date for the claims on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Associate all VA treatment records from March 2012 to present with the record.  

3.   After obtaining any outstanding treatment records, the Veteran should be scheduled for an appropriate VA examination with an orthopedist to determine the etiology of his back disorder and bilateral hip disorder.  It is imperative that the claims file be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  All medically necessary tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner should clearly delineate all disabilities of the back and hips and offer an opinion as to the following:
   	
   a)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any back and/or bilateral hip disabilities are causally related to the Veteran's service.
	
   b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any back and/or bilateral hip disabilities are proximately due to, or caused by, the Veteran's service-connected bilateral knee and right foot disabilities.

        c)  Whether it is at least as likely as not (a 50% or higher degree of probability) that any back and/or bilateral hip disabilities have been aggravated by the Veteran's service-connected bilateral knee and right foot disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

A detailed rationale for all opinions expressed should be provided.  The examiner should specifically address the Veteran's service treatment records documenting back and hip pain in service, lay evidence concerning symptoms in service that have continued to the present, medical evidence showing hip and back pain less than three years after service, and the October 2009 private opinion by Dr. S.R. indicating a relationship between the Veteran's service-connected disabilities and his back and hips.      

4.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above questions have been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues on appeal should be readjudicated based on the entirety of the evidence.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



